CCA 2011-10. On consideration of the writ-appeal petition, the Court notes from the record that the decision of the Court of Criminal Appeals denying the petition for extraordinary relief was issued on July 15, 2013, and that a transmittal letter with a copy of that decision was sent to Appellant at the United States Disciplinary Barracks on July 16, 2013. If Appellant received that letter at the Disciplinary Barracks prior to October 3, 2013, then this appeal, which was filed on October 23, 2013, was not timely filed. See C.A.A.F. R. 19(e) (noting that a writ-appeal petition must be filed within 20 days after the decision of the Court of Criminal Appeals is served on the appellant or his counsel). In this case, the writ-appeal petition itself states that Appellant was served with the decision on October 2, 2013. However, a signed receipt for the transmittal letter of the decision of the Court of Criminal Appeals does not appear in the record. Accordingly, it is ordered that on or before February 7, 2014, Appellee obtain and submit to the Court the transmittal-letter receipt or any other documentation of service on Appellant of the decision of the Court of Criminal Appeals.